El Juez Asociado Se. MacLeary,
emitió la opinión del tribunal.
En el presente caso se celebró el juicio ante' la Corte- de Distrito de San Juan el día 10 dé noviembre -de 1910, dic-tándose por dicha corte sentencia a favor del-. demandante. Se presentó en seguida una moción solicitando un nuevo jui-cio, que fué desestimada en 15 de marzo de 1911. Mientras tanto, se habían cambiado los jueces de dicho tribunal: ' el Hon. Pedro de'Aldrey que conoció -de dicha-.cansa, había sido elevada al Tribunal Supremo, y el Hon. Jorge V. Domínguez le había sucedido en-la corte de distrito. La transcripción de los autos fué presentada en esta corte, el día 8 de abril, próximo pasado, - y en 16 de mayo, se- celebró la vista del recurso de apelación.
El abogado de los apelantes señala diez errores que alega haber sido cometidos por el tribunal inferior, y que; según *918él, hacen necesaria la revocación de la orden denegando el nuevo juicio. Algunos de estos señalamientos son idénticos a los consignados en la apelación interpuesta contra la sen-tencia, y lian sido considerados debidamente en diclio caso (No. 683), estimándose que carecían de fundamento. Hare-mos pues caso omiso de los mismos, y limitaremos nuestro examen a los otros tres señalamientos de errores que tra-tan más particularmente de la moción de nuevo juicio, y la orden del tribunal declarando sin lugar dicha moción.
Copiados literalmente, tal y como constan en los autos, dichos señalamientos dicen lo siguiente:
“1°. La moción de nuevo juicio no debía especificar, como la corte opina en su resolución, los fundamentos en que des-cansa; bastando que dichos fundamentos se ajusten a los tér-minos señalados en el artículo 221 del Código de Enjuicia-miento Civil.
“2o. Al presentarla moción de nuevo juicio, ■ acompañó esta parte en tiempo oportuno, una exposición del caso, con arreglo a lo dispuesto en el artículo 223 del Código de Enjui-ciamiento Civil, como fundamentó y base de la impugnación hecha de la sentencia por insuficiencia de la prueba para justificar la sentencia o decisión y por ser ésta contraria a la ley.”
“3o. Es erróneo asimismo el fundamento de la resolución apelada, en cuanto establece que una moción de nuevo juicio es la revisión de una cuestión de hecho y no de derecho, como sería este caso, según dice la corte. ’ ’
Procuraremos considerar y discutir estas cuestiones en el orden en que han sido presentadas por el abogado, en su alegato; y conviene observar aquí mismo, que el distinguido letrado que representa a los apelantes parece haber formado un concepto erróneo de los requisitos de las reglas 42 y 43, de este tribunal. Al exigir una exposición fiel y concisa del caso, no fué nunca la intención de este último que se copia-ran en el alegato las alegaciones y pruebas en su totalidad; sino solamente que el abogado hiciera, en sus propias' pala-*919bras, una relación sucinta de todo lo actuado por el tribunal sentenciador, para dar .a la Corte de Apelación, desde el prin-cipio, una idea general del caso y de las cuestiones que sur-gieran en el curso de la investigación. Ya hemos dicho esto antes más de una vez, y lo repetimos ahora, en la esperanza de evitarle al foro en lo sucesivo un trabajo .innecesario. Yéase la opinión emitida por este tribunal con motivo de la moción solicitando que se suprima el alegato del apelante, en el caso del Pueblo de la Carolina v. Saldaña, cuya opinión fné emitida en 22 de noviembre de 1910.
En su alegato el apelado hace cuatro objeciones contra la forma en que el presente caso ha sido entablado y presen-tado ante este tribunal; pero según la regla 62, dichas ob-jeciones se han presentado demasiado tarde para que ahora puedan tomarse en consideración. Así es que solamente el último punto alegado por el apelado, será examinado a su debido tiempo, en esta discusión; y es que la apelación es a todas luces improcedente. Pero examinemos primero el caso, tal como ha sido presentado por el apelante.
En cuanto al primer señalamiento de errores, diremos que en nuestra opinión, la moción de nuevo juicio no solamente debe especificar los motivos en que se funda, sino que dichos motivos deben ajustarse a los términos consignados en el artículo 221 del Código de Enjuiciamiento Civil. Esto quiere decir que el tribunal al que se pida la concesión de un nuevo juicio, debe ser enterado de los motivos que hagan necesaria dicha concesión, para el logro de los fines de la justicia, y dichos motivos deben estar comprendidos entre las seis can-sas especificadas en la ley. Tal requisito es absolutamente necesario para un procedimiento ordenado, y para impedir que la prática de los tribunales degenere en caos y dependa enteramente de los antojos y caprichos de los tribunales, o de los abogados.
El primer señalamiento de errores, al ser examinado con-juntamente con las explicaciones contenidas en el alegato, demuestra que la moción de nuevo juicio se fundaba en el *920motivo de accidente o sorpresa, con arreglo a lo dispuesto en él párrafo 2o. del artículo 221 del Código de Enjuiciamiento Civil.' Parece que para el abogado de los apelantes y, por tanto, para las mismas partes, fuera una sorpresa el que la prueba presentada ■ por el apelado con respecto ál contrato, no se ajustara a las alegaciones contenidas en la demanda. Está sorpresa tal conio fué, evidenteinente resultó de un concepto erróneo formado por el abogado respecto a los tér-minos de las alegaciones. La demanda alega un contrato de empleo, celebrado entre el demandante y los 'demandados, y al presentar su prueba, el primero alega la existencia de un contrato verbal sin bacer mención de la clausula que refe-rente a'este contrato existe en la escritura social otorgada' por l'os hermanos Pi'zá- al constituirse én sociedad. Mediante la debida 'atención a la's alegaciones de la ■ demanda se hu-biera llegado á comprender claramente que el apelado se apoyaba en un contrato celebrado entre él y el socio'gestor, el día 15 de'octubre de. 1902, poco tiempo antes del otorga-miento de la escritura de constitución social; cuyo contrato" no ha podido tener referencia a dicho documento, puesto que éste-no existía en esa época. Por consiguiente, al celebrarse el juicio, se presentó la prueba que sostenía dicha alegación, ctiya' prueba' era naturalmente la declaración del mismo ape-lado. Esa declaración era prueba adecuada y en efecto la única fuente de evidencia abierta para el'apfelado en el acto del juicio, en la ausencia del socio gestor' de la mercantil Pizá Hermanos. Pero, con tal que dicha persona hubiera estado presente en el acto del juicio, su adversario no hubiera estado obligado a llamarlo como testigo. Por supuesto, si él hubiera elegido declarar en contradicción a la declaración del apelado, tenía el privilegio de hacerlo.
Pero, el abogado también hace la objeción de que la de-manda no alega que era un contrato verbal en que se fun-daba la acción, y no la cláusula contenida en la escritura de constitución social, como suponía la referida Sociedad Mer-cantil. Según se ha alegado, la fecha del contrato demues-*921tra que el demandante no se apoyaba en la referida escritura; y la demanda alega un contrato de empleo; y si los demanda-dos deseaban que se expresara si dicho contrato era verbal o por escrito, entonces han debido tomar excepción ‘contra esa alegación, y hubiera podido hacerse una enmienda con arreglo a las disposiciones del artículo'136 del Código de .En-juiciamiento Civil, según se ha indicado por el letrado. Pero ciertamente, que a fñlta de tales excepciones, la alegación1 era suficiente, y no podía considerarse en el sentido de que pudiera dar lugar'a equivocaciones de parte de persona al-, guna. En 'una alegación general referente a un contrato, pueden hacerse’ declaraciones que demuestren la existencia de un contrato verbal o de un contrató escrito; y si el deman-dado desea'saber más específicamente,'en cuál de las dos clases de convenio' se apoya el demandante, puede obtener ese infórme mediante una moción adecuada, ( o una excep-ción- especial. La prueba presentada era perfectamente compatible coir la demanda, y no "era posible "que hubiera una causa de sbrprésa bien fundada en la resolución de la corte, admitiendo dicha prueba.
Pero si dicha prueba era inadmisible, entonces ha debido hacerse una objeción'contra la misma al ser presentada; y si hubiera sido admitida a pesar de tal objeción, entonces pudiera haberse tomado excepción. De este modo el-error, si es que hubo alguno, pudiera haberse corregido. Este hu-biera sido el debido procedimiento, en vez de 'confiar- en una moción ele nuevo juicio. (Fajardo v. Tió, resuelto por este tribunal en 31 de marzo de 1911, y casos allí citados.)
• • Segundo. Bajo este llamado señalamiento de errores, -no se quejan los apelantes en manera alguna, de ninguna reso-lución del tribunal sentenciador, ni se señala ningún error verdadero o supuesto, que pudiera someterse a la considera-ción del tribunal. Se hace una relación de lo que los apelan-tes hicieron en los procedimientos seguidos por ellos en la corte inferior, cuya relación puede ser o nó cierta, sin afec-tar en lo más mínimo la procedencia de la orden denegando *922el nuevo juicio. Si según alega el abogado de los apelantes,, la prueba es insuficiente para justificar la sentencia, enton-ces los apelantes deben de mostrar en su moción, exposi-ción del caso, o en su alegato, en qué consiste dicha insufi-ciencia, y no se demuestra nada en este sentido en ninguna parte de los autos. Examinando detenidamente dichas prue-bas, encontramos que las mismas son ampliamente suficientes, y no necesitamos entrar en' detalles, toda vez que el seña-lamiento de errores no requiere tal discusión. Según las reglas de este tribunal, no era necesario hacer caso alguno de este párrafo del señalamiento de errores de los apelan-tes. En apoyo de nuestro parecer con respectó a este punto, conviene hacer referencia a los casos de The Patent Brick Co. v. Moore, 75 Cal., 205, y Lowie v. Salz, 75 Cal., 349.
• Tercero. El tercer señalamiento de errores establece una distinción entre cuestiones de hecho y cuestiones de derecho, como fundamentos en que basar una moción de nuevo juicio. Es verdad que cuando se ha concedido un nuevo juicio, esto, con arreglo al artículo 220 del Código de Enjuiciamiento Civil, envuelve un nuevo examen de las cuestiones de hecho, en el mismo tribunal ante el cual se haya celebrado el juicio; pero la moción solicitando un nuevo juicio, puede basarse en falta de prueba o error de derecho, por cuya razón resultó errónea la sentencia anterior. Sin embargo, examinando de-tenidamente el presente caso en todos sus extremos, no en-contramos ningún error esencial de derecho ni de hecho, ni de forma ni de fondo, y debemos aprobar la resolución del tribunal sentenciador, denegando el nuevo juicio.
La apelación interpuesta contra dicha resolución, no pue-de prosperar por clara y hábil que sea la manera o forma en que se han presentado los supuestos errores cometidos por el tribunal al dictar la misma. Se conceden con gran cau-tela los nuevos juicios que se solicitan con motivo de sor-presa. La parte presentando la moción, debe cjemostrar cla-ramente que la sorpresa no ha sido en manera alguna el re-sultado de su propia negligencia; y que en el caso de que se *923concediere nn nuevo juicio, se puede esperar un resultado distinto. Y la sorpresa debe ser demostrada concluyente-mente, mediante una declaración jurada. (Delmas v. Martín, 39 Cal., 555; Fajardo v. Tió, resuelto por este tribunal, en 31 de marzo de 1911; Rogers v. Huie, 1 Cal., 429; Brooks v. Lyon, 3 Cal., 114.) Si según toda probabilidad, se obten-dría el mismo resultado en otro juicio, de haberse corregido los supuestos errores cansados por la sorpresa, entonces debe desestimarse la moción solicitando un nuevo juicio.
El método empleado por el distinguido abogado de los ape-lantes, al presentar este caso al tribunal, ha hecho difícil comprender los puntos que desea establecer; pero hemos pro-curado seguir su raciocinio con la mayor atención posible, y esperamos haber tenido un éxito razonable. En todo caso, se ha logrado hacer verdadera justicia, mediante la denega-ción de un nuevo juicio, y no hay motivo alguno para revocar ■ la resolución dictada con respecto a la referida moción.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y del Toro.
El Juez Asociado Sr. Aldrey, no tomó parte en la resolu-ción de este caso.